Case 3:19-cv-04238-MMC Document 1-2 Filed 07/23/19 Page 1 of 4




                EXHIBIT B
                                               Case 3:19-cv-04238-MMC Document 1-2 Filed 07/23/19 Page 2 of 4
                          Solutions          Products              Pricing                              Search Crunchbase                                                             LOG IN         TRY PRO FREE



    Crunchbase Pro            Olivier Lemarié                                                                                                                            FOLLOW            COMPARE              EDIT

           SEARCH

    Companies

    People                                                                                                                                                               Sign up for a free Crunchbase account to
                          Power your search with Crunchbase Pro                                                                                                          follow and track proﬁles you care about.
    Investors             Target the right companies with unlimited search ﬁlters, analysis tools, and automatic alerts.

    Funding Rounds           TRY PRO FREE                                                                                                                                      SIGN UP

    Acquisitions

    Schools
                                Overview
    Events

    Hubs                   CB Rank (Person)                                       19,441
    My Searches

    My Lists
                                               Olivier Lemarié
    Add New Proﬁle                             CTO
                                               Vade Secure



                         Location                           San Francisco, California, United States
                         Regions                            San Francisco Bay Area, West Coast, Western US
                         Gender                             Male


                         Website                            vadesecure.com

                         Olivier Lemarié brings to Vade Secure, over 25 years of executive management and network infrastructure development experience to
                         his role as CTO.
                         Prior to Vade Secure Olivier was Vice President Gateway Technology at Cloudmark (later acquired by Proofpoint). He his also one of the
                         founder of Bizanga with a CTO role and responsible for the development and direction of Bizanga's Intelligent Message Processor (IMP)
                         platform which provided scalable and full-featured email message processing and security for some of the largest messaging operators
                         in the world. Prior to founding Bizanga, Olivier was co-founder of Internet-Way, one of France's ﬁrst and most successful internet
                         service providers, and played a prominent role in the design and deployment of the technical infrastructure and in the development of
                         value-added services. Internet-Way was subsequently acquired by UUNET, where he served as Chief Technologist for UUNET Europe,
                         Middle East, and Asia and was tasked with deﬁning UUNET Europe's technological direction.

                         Always looking for better ways to exploit technologies, Olivier founded Overnetworks in 2000 to develop a new scalable technology to
                         intelligently route data on the Internet. Earlier in his career, he also consulted to several start-up organizations helping them deﬁne their
                         business models and technological direction.

                         Read More




                             Which funding rounds raised the most money?
PDFmyURL easily turns web pages and even entire websites into PDF!
                             Which funding rounds raised the most money?
                                               Case 3:19-cv-04238-MMC Document 1-2 Filed 07/23/19 Page 3 of 4




                                                                                    UNLOCK CHARTS




                               Jobs


                          Number of Current Jobs                                        1       Number of Past Jobs                                           4

                         Olivier Lemarié is the CTO at Vade Secure. Additionally, Olivier Lemarié has had 4 past jobs including Vice President, Gateway
                         Technology at Cloudmark.

                          Vade Secure
                          CTO
                          2017


                               Organization Name                          Title At Company                          Start Date                   End Date


                         Cloudmark                            Vice President, Gateway Technology                                 2010                        2016

                         Bizanga                              CTO                                                                2004                        2010

                         Overnetworks                         CEO and founder                                                    2001                        2004

                         UUNET Technologies                   Chief Technologist EMEA                                            1997                        2000




                               Related Hubs

                                                                    Hub Name                                                            CB Rank (Hub)


                         Information Technology Companies with Early Stage Venture Funding                                                                   1,967

                         Startups Founded in 2009                                                                                                            2,417

                         Email Companies                                                                                                                     6,142

                         Isai Portfolio Companies                                                                                                           23,159

                         Information Technology Companies                                                                                                   19,135

                         Email Startups                                                                                                                     17,136

PDFmyURL easily turns web pages and even entire websites into PDF!
                                                          Case 3:19-cv-04238-MMC
                                     Enterprise Software Companies with Early Stage Venture FundingDocument          1-2 Filed 07/23/19 Page 4 of 44,400
                                     Enterprise Software Startups                                                                                                   2,150

                                     Information Technology Startups                                                                                                  515

                                     General Catalyst Portfolio Companies                                                                                           4,357


                                                                                                 SHOW MORE




                                           Recent News and Activity




                                                         Stay Connected                                Who We Are                       What We Do                        Popular Links

                                                         Crunchbase News                               Company                          Crunchbase Pro                    Featured Lists and Searches
                                                         Subscribe to the Crunchbase Daily             Careers                          Marketplace                       The Crunchbase Difference
                                                                                                       Partners                         Crunchbase Enterprise             Knowledge Center
                                                                                                       Advertise                        Data Licensing                    Privacy
                                                                                                       Blog                             Customer Stories                  Create a Proﬁle
                                                                                                       Contact Us                       Pricing



                                                                                                          Browse By: Organizations, People, Events


                                                                                                              Editorial Partners: Verizon Media Tech
About • Terms • Careers • Sitemap
                                                                                        Terms of Service | Privacy Policy | © 2019 Crunchbase Inc. All Rights Reserved.
© 2019 Crunchbase Inc.
All rights reserved. (e12b37a 155)




PDFmyURL easily turns web pages and even entire websites into PDF!
